UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS MARCUS HARGROVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:01-cr-00298-WO-1)


Submitted:   February 1, 2011             Decided:   March 1, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Angela Hewlett Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Curtis      Marcus      Hargrove       received        an     aggregate

thirty-seven month term of imprisonment following the revocation

of his supervised release.             Hargrove’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

his opinion that there are no meritorious issue for appeal but

raising the issue of whether Hargrove’s consecutive terms of

imprisonment      were   reasonable.         Hargrove   was    notified       of   his

right to file a pro se supplemental brief, but has not filed a

brief.     The Government has declined to file a responsive brief.

We affirm.

             We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                         United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                              The

first step in this review requires a determination of whether

the sentence is unreasonable.           United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).             “This initial inquiry takes a more

‘deferential appellate posture concerning issues of fact and the

exercise     of     discretion’       than     reasonableness            review    for

[G]uidelines sentences.”             United States v. Moulden, 478 F.3d

652,   656   (4th     Cir.   2007)   (quoting      Crudup,    461   F.3d     at    439)

(applying     “plainly       unreasonable”      standard       of        review    for

probation revocation).         Only if the sentence is procedurally or

substantively       unreasonable      does   the    inquiry     proceed      to    the

                                         2
second step of the analysis to determine whether the sentence is

plainly unreasonable.           Crudup, 461 F.3d at 438-39.

             Here,     counsel        questions      whether    the    sentence      was

unreasonable because Hargrove was sentenced to multiple terms of

imprisonment       that      were      to   run      consecutively         instead   of

concurrently.        However, counsel correctly notes that where, as

here, a defendant is sentenced to multiple terms of imprisonment

at   the    same     time,      the   district       court   may   order     that    the

sentences    be    run    concurrently          or   consecutively.         18   U.S.C.

§ 3584(a) (2006); see also United States v. Johnson, 138 F.3d

115, 118-19 (4th Cir. 1998) (“[W]e hold that the district court

had the authority to impose consecutive sentences upon Johnson

when   it   revoked       his    supervised       release.”).         In   determining

whether the terms will run concurrently or consecutively, the

court must consider the § 3553(a) factors.                     18 U.S.C. § 3584(b)

(2006).

             In Hargrove’s case, the court considered all of the

requisite statutory and Guidelines factors.                    The court cited the

seriousness of Hargrove’s violations and the proximity to his

release as its reasons for imposing its chosen sentence.                              We

conclude that this reasoning is sound and that the sentence was

both procedurally and substantively reasonable.                       Accordingly, we

affirm the district court’s judgment.



                                            3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Hargrove, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Hargrove requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Hargrove.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4